Citation Nr: 0024446	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-36 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for residuals of an 
acromioclavicular separation.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 
1966 to December 1968 and was awarded the Combat Infantryman 
Badge for his service in Vietnam.  The veteran was activated 
for duty for Operation Desert Shield/Storm in November 1990 
and remained on active duty until May 1991.

The instant appeals arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.  This case was remanded by the Board 
of Veterans' Appeals (Board) in August 1996 for further 
development.  At that time, the Board noted that the veteran, 
in various correspondence with the RO, seemed to have raised 
claims for service connection for a bilateral knee disorder 
as well as for disorders manifested by jock itch, a cough, 
and diarrhea.  Since that time, he also appears to have filed 
a claim for entitlement to service connection for warts as 
well as claims to reopen claims for service connection for 
low back and hip disorders.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service medical records from the veteran's first period 
of service are silent as to essential hypertension and an 
acromioclavicular separation or residuals thereof.

2.  Essential hypertension was not manifest to a compensable 
degree within one year of the veteran's separation from his 
first period of service.

3.  The record contains clear and unmistakable evidence that 
the veteran's essential hypertension pre-existed his second 
period of active military service.

4.  The evidence does not establish that that essential 
hypertension underwent a chronic or permanent worsening 
during the veteran's second period of active service.

5.  There is no evidence of that an acromioclavicular 
separation or residuals thereof were incurred in or 
aggravated by service.

6.  The veteran has not submitted competent medical evidence 
establishing that he currently has a disability resulting 
from an acromioclavicular separation which occurred in 1983.


CONCLUSIONS OF LAW

1.  Service connection for essential hypertension is denied.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999).

2.  The veteran's claim for service connection for residuals 
of an acromioclavicular separation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, including essential hypertension, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted); Epps, 126 F.3d at 
1468-69.

The Board notes that it has considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) in this case, regarding 
reduced evidentiary requirements for service connection for 
combat veterans, as the veteran served during the Gulf War.  
However, he has not contended and the evidence does not show 
that either essential hypertension or his acromioclavicular 
separation arose from or was aggravated by combat with the 
enemy.

Essential hypertension

In the present case, the Board finds that the claim of 
service connection for essential hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Records from 
his second period of active duty reveal that the veteran 
resumed taking medication for high blood pressure in service.  
A March 1998 VA hypertension examination showed a diagnosis 
of hypertension.  VA treatment records show he has been 
regularly treated for hypertension since his discharge from 
his second period of service.  Consequently, it appears that 
all three elements required for a well-grounded claim, above, 
have been satisfied.  See 38 U.S.C.A. § 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (1999). 

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
All necessary development was performed.  The case was 
remanded for further development, and the veteran underwent a 
VA examination.  All VA treatment records have been 
developed, and he has not asserted that there are any 
missing, relevant records.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged. 

A disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

A review of the service medical records from his first period 
of service is silent for complaints, treatment, or diagnosis 
referable to hypertension.  There is also no evidence that 
hypertension was manifested to a compensable degree within 
one year of his separation from service in 1968.  Thus, 
service connection is not warranted on a direct or 
presumptive basis for his first period of service.

It was because the claim is well grounded that the Board 
remanded the claim to the RO for additional development in 
August 1996.  In its remand, the Board noted that it was 
unclear as to the date of onset of the veteran's essential 
hypertension and as to whether any pre-existing hypertension 
had undergone any worsening during the veteran's second 
period of service.  The Board observed that the veteran had 
reported having high blood pressure at some time on a January 
1980 National Guard enlistment examination and that during 
April 1984 and December 1987 periodic examinations he 
reported he was taking medication for high blood pressure.  
The Board remanded the claim to the RO for an examination 
that was to include a medical opinion on these matters and 
for the development of any additional medical treatment 
records.

The Board has reviewed VA treatment records dated from 
October 1976 to February 1997 which were associated with the 
claims folder pursuant to the 1996 remand.  These records 
include an August 1982 record which noted that the veteran 
had been diagnosed with hypertension three months previously.  
They also show that the veteran was placed on medication for 
control of his hypertension continuously from 1982 until 
April 1989.  In April 1989 he was discharged from the VA 
clinic for treatment of hypertension, as he was to be 
followed by a local physician.  VA treatment records 
developed since his second period of active duty reveal that 
he has remained on medication continuously for the treatment 
of hypertension since his second period of service. 

The Board notes that following its August 1996 remand, the RO 
sent a letter to the veteran requesting that he "provide the 
names, addresses and approximate dates of treatment for all 
VA and non-VA health care providers who have treated you for 
hypertension . . . ."  The record does not show that the 
veteran ever responded to the RO with any information, 
including information pertaining to the private physician he 
reportedly began seeing for treatment of hypertension in 
April 1989.

A March 1998 VA heart and hypertension examination was 
scheduled pursuant to the Board's remand.  The examiner noted 
that the claims folder had been reviewed, although he noted 
that he did not find records indicating that the veteran was 
activated during the Gulf War.  Despite that fact, the report 
noted that the "it is likely that [the veteran's] 
hypertension was not made worse by his period of service 
[during the Gulf War]."  The examiner concluded that 
hypertension began in 1984.

Based upon a review of the entire record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for essential hypertension.  As an 
initial matter, the Board addresses the application of 
38 U.S.C.A. § 1111 (West 1991), which provides that a veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, disorders, diseases, and injuries noted at the 
time of his examination, acceptance, and enrollment.  See 
also 38 C.F.R. § 3.304(b) (1999).

Although it is questionable whether the presumption of 
soundness attached in this case since the November 1990 
activation examination noted the veteran had taken medication 
for high blood pressure, the Board will assume, arguendo, 
that the presumption of soundness did attach.  Consequently, 
the Board has reviewed all of the relevant evidence of record 
in its determination of whether clear and unmistakable 
evidence exists to rebut the presumption of soundness.  See 
Vanerson v. West, 12 Vet. App. 254, 259 (1999); Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).

The Board finds that clear and unmistakable evidence exists 
which rebuts the presumption of soundness.  The veteran's 
National Guard medical records show that he reported high 
blood pressure as early as 1980; that he reported taking 
medication for high blood pressure in 1984; and that an 
examining official noted that he had hypertension controlled 
by medication in 1987.  His VA treatment records show that he 
was diagnosed with hypertension in 1982 and was receiving 
regular treatment, including medication, for hypertension 
from that time until 1989 when he reportedly began receiving 
treatment from a private physician.  The veteran himself 
reported that he had been treated with medication for high 
blood pressure in his November 1990 activation examination.  
His May 1991 emergency room record noted a history of 
hypertension and that the veteran had received VA treatment 
for the disorder 8 years previously.  Finally, the March 1998 
VA examiner concluded, in connection with a review of the 
claims folder, that the veteran's hypertension began in 1984, 
prior to his second period of service.  Thus, contemporaneous 
preservice clinical evidence, recorded history, and a medical 
professional's after-the-fact opinion based on a review of 
all the evidence of record all show that the veteran was 
suffering from hypertension before entering his second period 
of active military service.  Accordingly, the Board finds 
that "the heavy burden of rebutting the statutory 
presumption of soundness" has been satisfied.  Harris v. 
West, 203 F.3d 1347, 1349 (Fed. Cir. 2000). 

The Board does not find that the presumption of aggravation 
has been triggered, however.  See Sondel v. West, 13 Vet. 
App. 213, 218 (1999).  There is no competent evidence that 
the preexisting hypertension underwent an increase during his 
period of active service during the Gulf War.  Although some 
of the veteran's statements suggest that his pre-existing 
hypertension may have undergone an increase in severity 
during his second period of service, the March 1998 VA 
examiner concluded that hypertension did not worsen during 
his service in the Gulf War.  Further, the veteran was not 
discharged due to the in-service treatment of his preexisting 
condition.  Id. at 219.  

In this connection, the Board notes that the veteran, both 
before, during and after his second period of service, has 
consistently denied symptomatology like headaches, chest 
pain, and shortness of breath.  In addition, the record 
reveals that before, during, and after his Gulf War service, 
he was taking medication, at approximately the same doses, 
for hypertension.  

The Board notes that the veteran reported that he had 
discontinued his medication for a time prior to his second 
period of service; however, there is no medical evidence 
indicating that discontinuance of the medication was 
medically recommended.  The last VA record prior to the 
November 1990 commencement of his second period of service 
was dated in April 1989.  The 1989 record did not recommend 
discontinuance of hypertension medication and in fact 
indicated that the only reason that the veteran was being 
discharged from the hypertension clinic was because he was to 
be followed by a local medical doctor.  Competent medical 
evidence of physician-recommended discontinuance of 
hypertension medication is unavailable due to the veteran's 
failure to provide information needed to develop these 
records.

The presumption of aggravation is therefore inapplicable.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
See, e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
("temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened").  
Because the presumption of aggravation does not apply, and 
because no competent evidence has been received to otherwise 
show that the veteran's essential hypertension underwent a 
chronic or permanent worsening during service, the claim must 
be denied.  

Acromioclavicular separation

As an initial matter, the Board notes that there may have 
been some implication in the August 1996 remand that the 
acromioclavicular claim was well-grounded.  However, upon 
further review of the record, including the evidence which 
was developed subsequent to the 1996 remand, the Board finds 
that this claim is not well-grounded, as will be explained in 
further detail below.

The Board does not find the veteran's claim for residuals of 
an acromioclavicular separation to be well-grounded as there 
is no evidence of a current disability involving residuals of 
an acromioclavicular separation, or, in the alternative, 
there is no evidence of incurrence or aggravation of 
residuals of an acromioclavicular separation in service.  

The Board has reviewed the evidence of record and does not 
find and competent evidence of a current disability due to 
residuals of an acromioclavicular separation.  The veteran's 
only complaints during his March 1998 VA examination of the 
shoulder were of a knot on the shoulder and a clicking.  He 
specifically denied any pain associated with the shoulder.  
Examination revealed that the clavicle was elevated and there 
was some crepitation on motion.  X-rays showed old trauma to 
the right clavicle with malunion, but there was no evidence 
of acromioclavicular separation.

There was full range of motion of the shoulder with 180 
degrees of flexion and abduction of 90 degrees and external 
and internal rotation without evidence of pain.  The examiner 
opined that functional loss due to pain during flare-ups was 
"none to minimal."  The examiner also stated in his report 
that the shoulder injury in 1983 "is not in any way 
disabling."  The diagnosis was right acromioclavicular 
separation second degree with no evidence of arthritis.

For a claim of service connection to be deemed plausible, 
there must be competent medical evidence that the claimant 
currently has the disability for which service connection is 
claimed.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 
(1997); Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because that type of 
evidence has not been presented here, the Board finds that 
the requirements for a well grounded claim have not been 
satisfied.  The Board relies on the VA examination report 
which reviewed all the evidence of record and concluded that 
the right shoulder was "not in any way disabling."  Also, 
as was the case in Chelte, the medical records after August 
1983 "are devoid of any mention of complications, treatment, 
or any continuing . . . condition" of the shoulder.  Chelte, 
10 Vet. App. at 271.  The claim must therefore be denied.

Even assuming, arguendo, that the veteran does have a current 
disability that is a residual of an acromioclavicular 
separation, the Board finds, in the alternative, that the 
claim is not well-grounded because there is no evidence that 
a disability pertaining to acromioclavicular separation was 
incurred in or aggravated by service.  The evidence of record 
clearly shows that the acromioclavicular separation was not 
incurred in service.  A review of the service medical records 
from his first period of service is silent for complaints, 
treatment, or diagnosis referable to acromioclavicular 
separation.  A review of VA outpatient treatment records 
includes a February 1983 record which noted that the veteran 
had fallen off his motorcycle that morning and sought 
treatment for a dislocated right shoulder.  X-rays confirmed 
an acromioclavicular separation.  An August 1983 follow-up 
orthopedic record noted that the veteran had no complaints, 
full range of motion, no tenderness, and a mild prominence in 
the area of the right clavicle.  Based on the fact that 
medical evidence indisputably reveals that the veteran 
sustained the injury to the right shoulder several years 
after his first period of active duty and several years prior 
to his second period of active duty, the Board finds that 
there is no plausible basis for a finding that the 
acromioclavicular separation was incurred in service.

The evidence of record also shows that there was no 
aggravation of the 1983 acromioclavicular separation during 
the veteran's second period of active duty.  The service 
medical records from his second period of active duty show no 
complaint, treatment, or diagnosis referable to the right 
shoulder.  Further, the veteran reported at the time of his 
May 1991 separation examination, "I am not having problems 
from the AC seperation [sic] caused by an accident & treated 
by Tuskegee VA." (emphasis in original).  VA treatment 
records developed after his second period of service are 
silent as to complaints, treatment, or diagnosis referable to 
the acromioclavicular separation. Based on the total absence 
of positive medical evidence of right shoulder disability 
during the second period of service, the Board finds that 
there is no plausible basis for a finding that the right 
shoulder was aggravated in service.

As the veteran has not submitted any competent evidence of a 
current disability resulting from the acromioclavicular 
separation in 1983 or any competent evidence of the 
incurrence or aggravation of the acromioclavicular separation 
in service, his claim must be denied as not well grounded.  
See Caluza and Epps, supra.  The Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the veteran's claim.  As such, there is no 
further duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify the veteran of the evidence required to 
complete his application for service connection for his 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  The Board views its discussion 
here as sufficient to inform the appellant of the elements 
necessary to complete the application for the VA benefits 
claimed.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The claims for entitlement to service connection for 
essential hypertension and for residuals of an 
acromioclavicular separation are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

